Citation Nr: 0831401	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
December 3, 2005 to December 9, 2005, at the Santa Rosa 
Memorial Hospital in San Francisco, California.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in San 
Francisco, California.  The RO allowed for expenses up until 
the veteran's condition stabilized, thus paying for expense 
incurred on December 3 and 4, 2005.  All other reimbursement 
was denied.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from December 3, 2005 to December 9, 2005, in 
connection with private treatment Santa Rosa Memorial 
Hospital.

2.  The veteran had no service connected disabilities at the 
time of treatment.

3.  The veteran's condition stabilized on December 4, 2005.

4.  VA or other federal facility/provider was feasibly 
available to provide the necessary medical care from December 
4, 2005 through December 9. 2005.


CONCLUSION OF LAW

The criteria for full reimbursement or payment for the 
unauthorized costs of private medical expenses incurred on 
from December 3, 2005 to December 9, 2005, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for medical 
expenses related to her treatment at the Santa Rosa Memorial 
Hospital (SRMH)  in San Francisco, California, from December 
3, 2005 to December 9, 2005.  

The evidence of record shows that the veteran developed 
sudden onset of pain in the abdominal area and sought 
treatment for her condition.  The VAMC has authorized payment 
for services rendered from December 3, 2005 to December 4, 
2005, but has denied the veteran's claim for payment for 
services for the remaining hospital stay.

The law provides two related, but independent avenues for 
obtaining payment or reimbursement for expenses where care 
was not previously authorized.  Under 38 U.S.C.A. § 1728(a), 
and its implementing regulation, 38 C.F.R. § 17.120, such 
payment or reimbursement is available only where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non- service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program and (ii) 
is medically determined to have been in need of care or 
treatment; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  If any one of the 
elements is lacking, the benefit sought may not be granted. 
See Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran had no service connected disability 
at the time of treatment; therefore, she is not entitled to 
relief under 38 U.S.C.A. § 1728(a); 38 C.F.R.  § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A.  § 1725 and 38 C.F.R. §§ 
17.1000- 1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. § 17.1002.

Initially, the Board notes that with respect to eligibility 
under 38 U.S.C.A. § 1725, it appears that the veteran was 
enrolled in the VA health care system and received medical 
services under authority of 38 U.S.C.A. chapter 17 within the 
24-month period preceding the private treatment in question.  

It also appears that the veteran sought treatment reasonably 
believing that the delay in seeking immediate treatment would 
have been hazardous to life or health.  The medical records 
indicate that the veteran sought treatment at SRMH on 
December 3, 2005 for abdominal pain, which appeared to be 
caused by a bowel obstruction.  The veteran was admitted that 
day.  

Importantly, the following day upon examination, the medical 
providers found that the veteran's small bowel obstruction 
resolved.  It appears that all other treatment rendered to 
the veteran was non-emergent and not related to her initial 
abdominal pain, and at the very least, it appears that the 
veteran was stable and able to be transported to a VA 
facility.

Within the claims file are copies of notes from the San 
Francisco VA Medical Center (VAMC) indicating VAMCs awareness 
of the veteran's situation.  One note, dated December 5, 
2005, states that SRMH contacted VAMC about the veteran's 
treatment at SRMH.  The note also indicates that the veteran 
had an abdominal CT which found multiple, nonobstructive 
gallstones.  More importantly, the note indicates that the 
veteran had no interest in transferring to VAMC for the 
remainder of her treatment.  Finally, the note concludes by 
stating that the veteran is eligible for payment for 
emergency room services only at SRMH.

On December 6, 2005, SRMH informed VA that the veteran's 
bowel obstruction was resolving but that the veteran needed 
additional treatment for chest pain.  VA indicated 
willingness to transfer the veteran to VAMC for additional 
treatment.

On December 8, 2005, VAMC contacted SRMH regarding the 
veteran's status and informed SRMH that if the veteran needed 
further treatment that she should be transferred to VAMC as 
VA had no evidence that the veteran had insurance to cover 
the hospitalization. 

Based upon the evidence, it appears that the veteran's 
emergency treatment ended on December 4, 2005 at which time 
the private facility began to treat other problems unrelated 
to the initial visit.  The Board finds that the private 
treatment records provide evidence against her claim, 
outweighing the veteran's statements.

It also appears that VA notified SRMH throughout the 
veteran's hospitalization that the veteran needed to be 
transferred to a VA facility as VA would cover only the 
emergency room treatment.  Though VA offered to transport the 
veteran to VA facilities for continued treatment, the veteran 
refused.  

Because emergency treatment ended on December 4, 2005 when 
the veteran stabilized and began treatment for unrelated 
illness, and because she could have been safely discharged or 
transferred to a VA or other Federal facility and refused, 
the Board cannot grant her claim for reimbursement.

In order to establish entitlement to reimbursement, the 
veteran must satisfy the enumerated criteria.  As reflected 
by the above analysis, the veteran does not satisfy the 
criteria for reimbursement under the applicable laws and 
regulations.  Her claim for payment or reimbursement for the 
cost of private emergency treatment from December 3, 2005 
through December 9, 2005, must be denied.  The evidence is 
not in equipoise so as to warrant application of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Notwithstanding the duty to assist letter which was provided 
to the veteran in November 2006; the Board finds that the 
VCAA and its implementing regulations do not apply to claims 
for benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


